451 So.2d 955 (1984)
Donald Y. BAXTER, As Trustee of the Blanchard Machinery, Inc., Profit Sharing Trust, Appellant,
v.
Eugenie KOBS and Jean A. Trochet, Appellee.
No. 83-2915.
District Court of Appeal of Florida, Third District.
June 12, 1984.
Rehearing Denied July 11, 1984.
Fink & Golden and Richard K. Fink, Miami, for appellant.
Evan J. Langbein, Dubbin, Berkman, Dubbin & Greenfield, Miami, for appellee.
Before SCHWARTZ, C.J., and NESBITT and BASKIN, JJ.
PER CURIAM.
The plaintiff mortgagee appeals the trial court order denying entry of a deficiency judgment against one of the co-makers of a promissory note. We reverse.
The granting of a deficiency judgment is the rule rather than the exception. S/D Enterprises, Inc. v. Chase Manhattan Bank, 374 So.2d 1121 (Fla. 3d DCA 1979). Moreover, the exercise of discretion to deny a deficiency decree must be supported by disclosed equitable considerations which constitute sound and sufficient reason for the action. Hamilton Investment Trust v. Escambia Developers, Inc., 352 So.2d 883 (Fla. 1st DCA 1977). In the present case, Trochet's responsibility is coextensive with that of Kobs against whom the trial court entered a deficiency and we find no equitable considerations which would support the denial of a deficiency judgment. Accordingly, the judgment appealed from is reversed and remanded.